Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.

Response to Amendment
The 35 U.S.C. § 112(b) rejection to claim 13 has been withdrawn in view of current amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.	(Currently Amended) A system operative to analyze past events using a plurality of on-road vehicles, comprising:
a plurality of data interfaces located respectively onboard a plurality of moving on-road vehicles and;
a plurality of autonomous driving sub-systems integrated respectively on-board the plurality of on-road vehicles, each configured to capture and process in real-time imagery data thereby at least assisting with said movement;
wherein:
each of the data interfaces is configured to: (i) derive, from the imagery data captured by the respective autonomous driving sub-systems, visual records of areas surrounding locations visited by the respective on-road vehicle, and (ii) store locally said visual records, thereby resulting in an imagery database distributed among the plurality of on-road vehicles;
the system is further configured to identify, in the imagery database, several specific ones of the visual records that were collected respectively by several ones of the on-road vehicles at different times and locations associated with a particular location and a certain time in the past at which a specific past event involving at least one object took place;
the respective data interfaces are configured to make said several identified specific visual records available for past event processing in several of the respective autonomous driving sub-systems, thereby locating the object in conjunction with said different times, detecting movement of the object toward a new location, and 
the system is further configured to:
identify several additional ones of the visual records collected in conjunction with said new location; and 
make said additional visual records available again for past event processing, thereby tracking at least a path taken by the object in conjunction with the specific past event.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: the system is further configured to identify, in the imagery database, several specific ones of the visual records that were collected respectively by several ones of the on-road vehicles at different times and locations associated with a particular location and a certain time in the past at which a specific past event involving at least one object took place; the respective data interfaces are configured to make said several identified specific visual records available for past event processing in several of the respective autonomous driving sub-systems, thereby locating the object in conjunction with said different times, detecting movement of the object toward a new location, and consequently making dual-use of the autonomous driving sub-systems in conjunction with said real-time processing and said past event processing; the system is further configured to: identify several additional ones of the visual records collected in conjunction with said new location; and make said additional 
The combination of US Pub. No. 2018/0032829 and US Pub. No. 2019/0302766 disclose a plurality of data interfaces located respectively onboard a plurality of moving on-road vehicles and; a plurality of autonomous driving sub-systems integrated respectively on-board the plurality of on-road vehicles, each configured to capture and process in real-time imagery data thereby at least assisting with said movement; wherein: each of the data interfaces is configured to: (i) derive, from the imagery data captured by the respective autonomous driving sub-systems, visual records of areas surrounding locations visited by the respective on-road vehicle, and (ii) store locally said visual records, thereby resulting in an imagery database distributed among the plurality of on-road vehicles; the system is further configured to identify, in the imagery database, several specific ones of the visual records that were collected respectively by several ones of the on-road vehicles at particular location and a certain time in the past at which a specific past event involving at least one object took place; the respective data interfaces are configured to make said several identified specific visual records available for past event processing in several of the respective autonomous driving sub-systems, thereby locating the object and consequently making dual-use of the autonomous driving sub-systems in conjunction with said real-time processing and said past event processing.
US Pub. No. 2019/0196514 discloses collecting visual records collected respectively by several ones of on-road vehicles at different times and locations associated with a particular location and a certain time at which a specific past event 
Although the prior art discloses the above mentioned, there is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the system is further configured to identify, in the imagery database, several specific ones of the visual records that were collected respectively by several ones of the on-road vehicles at different times and locations associated with a particular location and a certain time in the past at which a specific past event involving at least one object took place; the respective data interfaces are configured to make said several identified specific visual records available for past event processing in several of the respective autonomous driving sub-systems, thereby locating the object in conjunction with said different times, detecting movement of the object toward a new location, and consequently making dual-use of the autonomous driving sub-systems in conjunction with said real-time processing and said past event processing; the system is further configured to: identify several additional ones of the visual records collected in conjunction with said new location; and make said additional visual records available again for past event processing, thereby tracking at least a path taken by the object in conjunction with the specific past event. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482